PER CURIAM.
Appellants sued appellee Nations Bank over a wire transfer that did not arrive in Damascus, Syria in time for a real estate closing. As a result, appellants forfeited their initial payment of $75,000. Even assuming the existence of an actionable tort not subject to the economic loss rule, the lost deposit damages were precluded by paragraph four of the wire transfer agreement with the bank which provided that “[i]n no event shall the Bank be liable for special, indirect, or consequential damages, including, without limitation, loss or damage from subsequent wrongful dishonor resulting from Bank’s acts or omissions, except as may otherwise be provided by law.” See generally § 670.305, Fla. Stat. (2000); U.C.C. Official Comments to section 670.305, Florida Statutes (2000).
AFFIRMED.
KLEIN, SHAHOOD and GROSS, JJ., concur.